DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 2, 2020
February 17, 2021
Claim Objections 
Claim 6 is objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period (see MPEP 608.01(m)).  Appropriate correction is required.  ()
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the tires of the vehicle" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “proper tilt angle.”  It is unclear what is meant by this limitation as a person having ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation because it is unclear what is encompassed by “proper tilt angle.”  This renders the claim as vague and indefinite as the metes and bounds of the claim are unclear and cannot be ascertained by one of ordinary skill in the 
Claims 2-4 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0274995), hereinafter Kim et al. in view of Wang (US 2004/0098185) hereinafter Wang.
Regarding Claim , 
 disclose:
An augmented traction system for a two-wheeled vehicle () () (Claim 1) comprising: 
a CMG (control moment gyroscope) system including a plurality of CMGs () to provide a first torque vector () to decrease a roll angle of a turn () of the vehicle and to increase force on one or more of the tires of the vehicle on a road surface () (¶¶) (); 
Kim et al. fail to explicitly disclose:
a steering system for the vehicle, the steering system to determine a steering control for the turn of the vehicle at a particular vehicle speed and roll angle, based on sensor data; and an aerodynamic control system to actuate one or more aerodynamic elements of the vehicle, the one or more aerodynamic elements to provide a second torque vector to decrease the roll angle of the vehicle.  
Wang teaches:
A prior art steering system using a known technique that is applicable to the system of Kim et al.  Namely the technique of utilizing a steering system to determine steering control for the turn of a vehicle at a particular vehicle speed and roll angle based on sensor data (; Fig 2) (¶) and an aerodynamic control system to actuate one or more aerodynamic elements () of the vehicle, the one or more aerodynamic elements to provide a second torque vector to decrease the roll angle of the vehicle (¶) to maximize stability and improve vehicle performance (¶). 

Regarding Claim , 
 disclose:
wherein the decrease in roll angle by the CMG system is coordinated with the decrease in roll angle by aerodynamic control system (Wang: ¶¶) ().  
Regarding Claim , 
 disclose:
further comprising a counter balance mechanism to shift weight within the vehicle (Kim et al: ¶¶) ().  
Regarding Claim , 
 disclose:
wherein the one or more aerodynamic elements comprise: one or more passive aerodynamic elements, including a surface or structure to generate aerodynamic force; or one or more active aerodynamic elements, including a mechanism to generate forced air; or a combination of one or more passive aerodynamic elements and one or more active aerodynamic elements (Wang: ¶¶).  
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied above.
Regarding Claim , 
 disclose:
A control system for a two-wheeled vehicle () that includes one or more gyros () in a control moment gyro (CMG) system (532, 602; Figs 5, 6A) (¶¶) (), the control system comprising: 
a vehicle state processor () to receive current vehicle state information (), including one or more of steering angle, horizontal acceleration, and forward velocity () (¶¶), 

a gyro control processor () (¶¶) to receive the vehicle tilt error  () and determine based thereon a precession axis input to the one or more gyros in the CMG system to produce sufficient counter-torque to return the vehicle to, or maintain the vehicle within, the vehicle's proper tilt angle range () (¶¶).  
Kim et al. fail to explicitly disclose:
a vehicle tilt sensor to determine a vehicle tilt error based on the comparison of the proper tilt angle range and the current tilt angle
However Kim et al. teach:
Utilizing considering sensor data () including the vehicle tilt angle direction and magnitude provided by sensors (¶) (). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a vehicle tilt sensor to determine a vehicle tilt error based on the comparison of the proper tilt angle range and current tilt angle as it would be an example of choosing from a finite number of predictable solutions with a reasonable expectation of success.
Regarding Claim , 
 disclose:
a control system for a two-wheeled vehicle () including a control moment gyro (CMG) system housing one or more gyros () each with an internal flywheel (¶¶)  (), the control system comprising: 
a gyro state processor (300) to receive input from a plurality of flywheel state sensors respectively coupled to each flywheel (¶¶), 
the input () including one or more of flywheel tilt angle relative to a frame of the vehicle, flywheel tilt velocity, and flywheel velocity (), and determine based thereon a gyro state () for the one or more gyros on the vehicle (¶) (); 
a vehicle state processor () to receive input from one or more of a plurality of vehicle inertial state sensors, vehicle absolute state sensors, and vehicle state sensors (), and determine based thereon a vehicle state (¶); 
Kim et al. fail to explicitly disclose:
That the gyro control processor controls commands to the flywheel tilt servo-motors and a vehicle processor to generate commands for one or more vehicle actuators based on the vehicle state.
However Kim et al. teach:
a gyro control processor () that changes the precession angles of the flywheels  (¶) and a vehicle correction module () for controlling vehicle aspects based on vehicle state data () () (¶¶).  

Regarding Claim , 
 disclose:
wherein the input including the flywheel tilt velocity comprises a rotational velocity at which a precession motor is rotating a respective flywheel about its precession axis (Kim et al: ¶).  
Regarding Claim , 
 disclose:
wherein the input including the flywheel velocity comprises a rotation speed of a respective flywheel about its axis of rotation (Kim et al: ¶) (Examiner Notes that sensor data (302) includes the flywheel velocity (the disk velocity, i.e. the rotational speed of the flywheel disk about its axis of rotation)).   
Regarding Claim , 
 disclose:
wherein the gyro state processor (Kim et al: ) to determine a gyro state for the one or more gyros on the vehicle comprises the gyro state processor (Kim et al: ) determining an instantaneous magnitude and direction of a moment exerted by the one or more gyros (Kim et al: ) on the vehicle (Kim et al: ¶; “Gyro state module 300 may use this information to determine the actual instantaneous magnitude and direction of the moment exerted by the gyro stabilizers vehicle, shown as gyro state data 304”).  
Regarding Claim , 
 disclose:
wherein the gyro state processor to determine a gyro state for the one or more gyros (Kim et al: ) on the vehicle comprises the gyro state processor  (Kim et al: ) determining status of CMG system components, and provide for internal optimization of such (Kim et al: ¶) ().  
Regarding Claim , 
 disclose:
wherein the vehicle inertial state sensors are to produce electronic signals indicating one or more of rotational acceleration and linear acceleration, velocity, and position of the vehicle (Kim et al: ¶; “Vehicle state module 310 is shown to receive sensor data 312, which may comprise sensor data related to the vehicle's state, including its inertial state, absolute state. A vehicle's inertial state may indicate the rotational and linear acceleration, velocity, and position of the vehicle”).  
Regarding Claim , 
 disclose:
wherein the vehicle absolute state sensors are to produce electronic signals indicating one or more of vehicle tilt angle direction and magnitude, vehicle direction of travel, vehicle speed over ground, and absolute geographic position provided by sensors including one or more of an electronic compass and GPS receiver (Kim et al: ¶: “vehicle's absolute state may indicate the vehicle tilt angle direction and magnitude, as well as vehicle direction of travel, speed over ground and absolute geographic position provided by sensors including an electronic compass and GPS receiver”).  
Regarding Claim , 
 disclose:
wherein the vehicle state sensors are to produce electronic signals indicating vehicle drive wheel speed, vehicle brake status, and inputs to the vehicle through an accelerator and a brake, and a steering sensor providing an ordered turn radius of the vehicle through a steering unit (Kim et al: ¶; “sensor data 312 may also comprise data indicating drive wheel speed (i.e. rotational speed of each of the drive wheels), the brake status (i.e. the rate of decrease of the vehicle drive wheel and rotational speeds), user inputs to the vehicle through the accelerator and brake, and the ordered turn radius of the vehicle through its steering unit, etc.”).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SCOTT A REINBOLD/Examiner, Art Unit 3747